Order entered April 15, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-21-00198-CV

                  IN RE PAUL A. PROPES, JR., Relator

         Original Proceeding from the 199th Judicial District Court
                           Collin County, Texas
                    Trial Court Cause No. 199-82537-08

                                  ORDER
                 Before Justices Molberg, Reichek, and Smith

     Based on the Court’s opinion of this date, relator’s petition for writ of

mandamus is DENIED.


                                         /s/   CRAIG SMITH
                                               JUSTICE